DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 11 and 16 have been considered, but are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further rewritten to overcome the objections and 112(b) rejections set forth below.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: “the broadcast signal includes different bootstrap information based on delivery protocols, wherein the bootstrap information includes a source IP address, a destination IP address and a destination port of at least one LCT channel of the LCT channels for ROUTE-delivered services, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitihara et al. (US 2016/0330490 A1) in view of Watanabe et al. (US 2013/0279879 A1).
Regarding claims 11 and 16, Kitihara teaches: A method of processing a broadcast signal in a digital broadcast receiver [(abstract)], the method comprising: 
processing, by a broadcast processor, the broadcast signal including a Real-time Object delivery over Unidirectional Transport (ROUTE) session [Control unit 214 controls the reception and processing of the ROUTE session (par. 59-60, 284, and 297-299, Fig. 13 and 14)], 
wherein the ROUTE session includes LCT (Layered Coding Transport) channels [Fig. 4 shows the ROUTE session including LCT sessions (channels) (par. 131, 139, and 141)], 
[identifying LCT sessions, such as “tsi-v”, “tsi-a” and scs_tsi within LSID and FIC (par. 134 and 139-141, Fig. 4)], 
wherein a first LCT channel among the LCT channels carries media presentation description (MPD) [SCS stream in a LCT session carries the MPD (par. 97, 131, 134, 136, 297, Fig. 4 and 14)], 
wherein a second LCT channel among the LCT channels carries media component belonging to a service [video data constituting a basic service included in a LCT session (par. 131 and 139-141, Fig. 4)], 
wherein the media component is included in dynamic adaptive streaming over HTTP (DASH) representation carried over broadcast [a (DASH) representation ID “1” is allocated to the video stream this video is carried in the broadcast ROUTE session (par. 131 and 140-142, Fig. 4)], 
wherein the MPD describes the DASH representation carried over broadcast [The MPD and the LSID are associated by a representation ID (par. 137 and 140, Fig. 4)] and 
the MPD is capable of describing additional DASH representation delivered over broadband [MPD is capable of including representations distributed via broadband (par. 220, Fig. 8)]. 
Kitihara does not explicitly disclose: the MPD including a current period and a next period.
Watanabe teaches: the MPD including a current period and a next period [MPD including a plurality of periods, including a current period and a next period (par. 78-79, 97-98, 111-113, 135, Fig. 2-5)].
 as disclosed by Watanabe. The motivation for doing so would have been to represent different time periods and content information to be played during these time periods, such as a current period and a next period, as part of a content streaming service (Watanabe - par. 2-5 and 135, Fig. 16).  Therefore, it would have been obvious to combine the teachings of Kitihara and Watanabe to obtain the invention as specified in the instant claim.
Regarding claims 13 and 18, Kitihara and Watanabe teach the method of claim 11; Kitihara further teaches: the MPD is included in signaling information [The SCS signaling data includes MPD (par. 79, Fig. 4 and 8)], 
the signaling information further includes information on at least one LCT channel of the LCT channels and at least one piece of source flow information transmitted by the at least one LCT channel, and the source flow information further includes information for acquiring DASH segments [(par. 139-142 and 213-214, Fig. 4 and 8)].
Regarding claims 14 and 19, Kitihara and Watanabe teach the method of claim 13; Kitihara further teaches: the signaling information further includes information for identifying whether a corresponding media component is transmitted through a broadcast network or a broadband network [signaling info is used to determine whether the distribution route of the components is via the broadcast or via the communication (broadband) (par. 171-172 and 209-210, Fig. 6 and 8, see also par. 99 and Fig. 21)].
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitihara et al. (US 2016/0330490 A1) in view of Watanabe et al. (US 2013/0279879 A1) and further in view of Gholmieh et al. (US 2016/0072637 A1).
Regarding claims 15 and 20, Kitihara and Watanabe teach the method of claim 14; Kitihara further teaches: sending, by a DASH processor, a request for a DASH segment to a server [(par. 137 and 286)].
Kitihara and Watanabe do not explicitly disclose: the request for the DASH segment is based on an availability time of the DASH segments calculated based on the MPD.
Gholmieh teaches: the request for the DASH segment is based on an availability time of the DASH segments calculated based on the MPD [HTTP server 100 may update a media presentation description (MPD) to advertise calculated segment availability times and DASH client 96 can then request the segment (par. 89-90, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kitihara, Watanabe, and Gholmieh before the effective filing date of the claimed invention to modify the method of Kitihara and Watanabe by incorporating the request for the DASH segment is based on an availability time of the DASH segments calculated based on the MPD as disclosed by Gholmieh. The motivation for doing so would have been to minimize startup time and end-to-end latency (Gholmieh - par. 30).  Therefore, it would have been obvious to combine the teachings of Kitihara and Watanabe with Gholmieh to obtain the invention as specified in the instant claim.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kitihara et al. (US 2016/0330490 A1) in view of Watanabe et al. (US 2013/0279879 A1) and further in view of Chen et al. (US 2015/0278022 A1).
Regarding claims 21 and 22, Kitihara and Watanabe teach the method of claim 11; Kitihara further teaches: requesting and obtaining, by a broadband processor, missing data via broadband from a server based on HTTP request/response transaction [request and obtain SCS signaling data from broadband server 30 via the Internet when information about the stream of components distributed via the communication is not included in the broadcast (par. 63, 104-106, and 310, Fig. 1 and 13-15)]
an entire object delivered by ROUTE [(par. 67-70 and 131)].
Kitihara and Watanabe do not explicitly disclose: requesting and obtaining the missing data when the digital broadcast receiver is unable to acquire the entire object.
Chen teaches: requesting and obtaining missing data when the digital broadcast receiver is unable to acquire an entire object [(par. 15 and Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kitihara, Watanabe, and Chen before the effective filing date of the claimed invention to modify the method of Kitihara and Watanabe by incorporating requesting and obtaining missing data when the digital broadcast receiver is unable to acquire an entire object as disclosed by Chen. The motivation for doing so would have been to allow the user to receive the entire file even when part of the file is missed, for example when the user starts receiving the broadcast delivery late, when the user is involved in a phone call or another application, or when the user device experiences a power off (Chen - par. 15).  Therefore, it would have been obvious to combine the teachings of Kitihara and Watanabe with Chen to obtain the invention as specified in the instant claim.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kitihara et al. (US 2016/0330490 A1) in view of Watanabe et al. (US 2013/0279879 A1), further in view of Suh et al. (US 2010/0185746 A1), and further in view of Gautier (US 2011/0072075 A1).
Regarding claims 23 and 24, Kitihara and Watanabe teach the method of claim 11; Kitihara further teaches: wherein the session instance description is capable of including a start time of an LCT channel including a time [The session description unit describes an effective time of a session (timing (t)) (par. 154, Fig. 5)].
Kitihara does not explicitly disclose: wherein the session instance description is capable of including a date of the start time of the LCT channel, and an end time of the LCT channel including a date and a time.
Suh teaches: the session instance description is capable of including a start time of the LCT channel, and an end time of the LCT channel including a date and a time [LCT session (par. 67 and 378-380).  Session start_time and session end_time (par. 197-198 and 207, Fig. 13) and expiration date (par. 253 and 336)].
 It would have been obvious to one of ordinary skill in the art, having the teachings of Kitihara and Suh before the effective filing date of the claimed invention to modify the method of Kitihara by incorporating the session instance description is capable of including an end time of the LCT channel including a date and a time as disclosed by Suh. The motivation for doing so would have been to set a specific end time for the session (channel) so that it does not continue for an unlimited amount of time (Suh - par. 198).  Therefore, it would have been obvious to combine the teachings of Kitihara and Watanabe with Suh in obtaining the invention as specified in the instant claim.
Suh does not explicitly the start time includes a date.
[start date and time of the session (table 2 and table 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kitihara, Watanabe, Suh, and Gautier before the effective filing date of the claimed invention to modify the method of Kitihara, Watanabe, and Suh by incorporating the start time including a date as disclosed by Suh. The motivation for doing so would have been to set a specific start date for the session (channel) to differentiate it from other dates (Gautier – table 2).  Therefore, it would have been obvious to combine the teachings of Kitihara, Watanabe, and Suh with Gautier to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424